In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Lane, J.), dated July 5, 1991, which denied their motion to set aside a jury verdict in favor of the defendant and to grant a new trial.
Ordered that the order is affirmed, with costs.
According to the defendant, a third vehicle hit his own vehicle, causing it to collide with the plaintiffs’ vehicle. We find that the jury’s verdict that the defendant failed to operate his vehicle in a safe and reasonable manner but that his negligence was not a proximate cause of the automobile accident was not inconsistent (PJI 2:72; see generally, Gralton v Oliver, 277 App Div 449, affd 302 NY 864). We further find that the jury verdict was supported by a fair interpretation of the evidence (see generally, Nicastro v Park, 113 AD2d 129). Thompson, J. P., Rosenblatt, Altman and Hart, JJ., concur.